                                          Case 2:17-cv-05075-AB-JPR Document 234 Filed 04/01/19 Page 1 of 2 Page ID #:11323



                                              1 ANDREW P. BRIDGES (CSB No. 122761)
                                                abridges@fenwick.com
                                              2 FENWICK & WEST LLP
                                                801 California Street
                                              3 Mountain View, CA 94041
                                                Telephone: 650.988.8500
                                              4 Facsimile: 650.928.5200
                                              5 JEDEDIAH WAKEFIELD (CSB No. 178058)
                                                jwakefield@fenwick.com
                                              6 TODD R. GREGORIAN (CSB No. 236096)
                                                tgregorian@fenwick.com
                                              7 ARMEN NERCESSIAN (CSB No. 288238)
                                                anercessian@fenwick.com
                                              8 SAPNA MEHTA (CSB No. 288238)
                                                smehta@fenwick.com
                                              9 ERIC B. YOUNG (CSB No. 318754)
                                                eyoung@fenwick.com
                                             10 FENWICK & WEST LLP
                                                555 California Street, 12th Floor
                                             11 San Francisco, CA 94104
                                                Telephone: 415.875.2300
                                             12 Facsimile: 415.281.1350
F ENWICK & W EST LLP




                                             13 RONALD P. SLATES, SBN: 43712
                       ATTORNEYS AT LAW




                                                rslates2@rslateslaw.com
                                             14 RONALD P. SLATES, P.C.
                                                500 South Grand Avenue, Suite 2010
                                             15 Los Angeles, CA 90071
                                                Telephone: 213.624.1515
                                             16 Facsimile: 213.624.7536
                                             17 Attorneys for Plaintiffs/Judgment Creditors,
                                                GIGANEWS, INC. and LIVEWIRE
                                             18 SERVICES, INC.
                                             19                            UNITED STATES DISTRICT COURT
                                             20                          CENTRAL DISTRICT OF CALIFORNIA
                                             21 GIGANEWS, INC., a Texas corporation;           Case No.: 2:17-cv-05075-AB (JPR)
                                                and LIVEWIRE SERVICES, INC., a
                                             22 Nevada corporation,
                                                                                               PLAINTIFFS’ TRANSCRIPTS
                                             23                     Plaintiffs,                OF VIDEO DEPOSITION
                                                                                               TESTIMONY PLAYED FOR THE
                                             24         v.                                     JURY AT TRIAL
                                             25 PERFECT 10, INC., a California                 Trial Date: March 26, 2019
                                                corporation; NORMAN ZADA, an                   Courtroom: 7B
                                             26 individual; and DOES 1-50, inclusive,          Judge:      Hon. André Birotte, Jr.
                                             27                     Defendants.
                                             28
                                                  TRANSCRIPTS OF VIDEO DEPOSITIONS AT
                                                  TRIAL                                                  CASE NO.: 2:17-CV-05075-AB (JPR)
                                          Case 2:17-cv-05075-AB-JPR Document 234 Filed 04/01/19 Page 2 of 2 Page ID #:11324



                                              1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                              2         Plaintiffs Giganews, Inc. and Livewire Services, Inc. provide attached as
                                              3 Exhibit 1 transcripts of the video deposition testimony played at trial in this matter.
                                              4
                                              5 Dated: April 1, 2019                     FENWICK & WEST LLP
                                              6
                                              7                                          By: /s/ Eric B. Young
                                                                                             Eric B. Young
                                              8
                                                                                         Attorneys for Plaintiffs/Judgment Creditors
                                              9                                          GIGANEWS, INC., and LIVEWIRE
                                                                                         SERVICES, INC.
                                             10
                                             11
                                             12
F ENWICK & W EST LLP




                                             13
                       ATTORNEYS AT LAW




                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28
                                                  TRANSCRIPTS OF VIDEO DEPOSITIONS AT                       CASE NO.: 2:17-CV-05075-AB (JPR)
                                                  TRIAL                                     1
